Citation Nr: 0400225	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than January 15, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision that 
denied entitlement to an effective date earlier than January 
15, 1999 for the grant of service connection for PTSD.  The 
veteran filed a notice of disagreement in August 2002.  The 
RO issued a statement of the case in November 2002.  The RO 
received the veteran's substantive appeal in January 2003.  

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge during a hearing at the RO; a transcript 
of the hearing is of record.  During the hearing the veteran 
submitted additional evidence, namely a May 2003 letter from 
a VFW service officer, with a waiver of initial RO 
consideration of such evidence.  The Board has accepted this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2003).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran filed an initial claim for service connection 
for PTSD with the RO on January 15, 1999, and there exists no 
earlier communication from or action of the veteran that 
indicates an intent to apply for VA benefits and identifies 
the benefit sought. 




CONCLUSION OF LAW

The criteria for an effective date earlier than January 15, 
1999, for the award of service connection for post-traumatic 
stress disorder, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 
3.151, 3.155, 3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim on appeal 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

The record reflects that the veteran's original claim of 
service connection for PTSD was received by the RO on January 
15, 1999.  Prior to such time the veteran filed with the RO 
various claims for benefits.  Specifically, in April 1986, he 
filed a claim for service connection for a back disability 
and diabetes mellitus.  In April 1991, he filed a claim to 
reopen service connection for diabetes mellitus.  In 
September 1995, he filed a claim for increased ratings for 
diabetes mellitus and hypertensive heart disease.  In July 
1998, he filed a claim for service connection for impotence, 
claimed as secondary to his service-connected diabetes 
mellitus.  However, there exists no earlier communication 
from or action of the veteran indicating an intent to apply 
for service connection for PTSD, prior to January 15, 1999.    

An October 1999 rating action granted service connection and 
assigned an initial 70 percent evaluation for PTSD, effective 
January 15, 1999.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155. 

The veteran asserts that benefits should be paid effective 
from May 1, 1995.  He contends that at this time, following 
the bombing of the Federal Building in Oklahoma City, he 
sought mental health treatment at a VA clinic.  Following a 
mental status examination, he was told that further testing 
was warranted to rule out PTSD.  When he went for further 
testing at another VA clinic he was told he would have to pay 
for treatment, as he was not service-connected for PTSD.  The 
VA clinic personnel then apparently, provided him inaccurate 
information regarding the filing a claim for service 
connection for PTSD.  He was later advised by a service 
organization that a claim for service connection for PTSD 
could be filed at any time.  

The veteran does not contend that any application for 
benefits was filed with the RO prior to January 15, 1999.  
Rather, he alleges, that he relied upon false information 
provided by VA clinic personnel, and that, due to such 
reliance, he contends, he delayed the filing of his claim for 
service connection for PTSD.  

Although the appellant contends that the effective date for 
the grant of service connection for PTSD should be in May 
1995, the date of his initial mental health evaluation to 
rule out PTSD, there is no legal basis for the assignment of 
an effective date from that date.  As noted above, the 
statute specifically provides that the effective date is 
contingent upon the date of application, which is, in this 
case, dispositive of the veteran's claim.  In this case, the 
veteran's written claim for service connection for PTSD was 
not received by the RO until January 15, 1999.  The Board 
also notes that the veteran has not alleged, and the record 
does not reveal, that there was any earlier correspondence 
from or action of the veteran that can reasonably be 
construed as indicating an intent to file a claim for service 
connection for PTSD prior to the filing of the claim in 
January 1999.  

The Board has considered and is sympathetic to the veteran's 
contention that he detrimentally relied upon the advice of VA 
clinic personnel (not RO personnel) regarding the filing of 
his claim for service connection for PTSD.  In any event, the 
Board notes that faulty advice on the part of VA employees 
cannot serve as the basis for an earlier effective date.  
Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).  Additionally, and with 
regard to the veteran's assertions that, in 1995, he believed 
that he could not file a claim for PTSD, the Board 
emphasizes, that regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the regulations or of the hardship resulting from 
innocent ignorance".  See Morris v. Derwinski, 1 Vet. App. 
260 (1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 385 (1947)).

Thus, notwithstanding the veteran's assertions as to why an 
earlier effective date should be assigned, the fact remains 
that the veteran first filed a claim for service connection 
for PTSD on January 15, 1999 (which he does not dispute); 
hence, that is the effective date that must be assigned.  The 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by it.  As there is no 
legal basis for assignment of any earlier effective date, the 
claim on appeal must be denied.  Where, as here, the law and 
not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than January 15, 1999, for the 
grant of service connection for PTSD is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



